Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00061-CV

                             EX PARTE Dan Lamar COGDELL

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCM-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED July 3, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice